Rich, Judge.
This appeal is from a judgment of the First Division of the Customs Court, 65 Cust. Ct. 260, C.D. 4086 (1970), sustaining ap-pellee’s protest against the classification of certain toothed instruments in chief value of brass, used to heat-straighten kinky hair, as other combs valued over $4.50 per gross, TSUS 750.15. The Customs Court held that the importations were other hand tools NSPF of brass, TSUS 651.49, and the Government does not now argue that that classification was inappropriate if the original classification was wrong.
We find that we have little to add to Judge Rosenstein’s careful opinion below, familiarity with which, is assumed.
Item 750.15 is not an eo nomine provision encompassing all articles which look like combs or are known as combs;  the word “combs” used therein is defined in the headnote which is a limiting factor in this case. As counsel for appellee put it in his brief, “For the government representatives to argue that a tariff definition should be disregarded is so fraught with error as to warrant no further comment.” The trial court’s finding that the instant goods “process” the hair was a finding of fact which was fully supported by the evidence, and we will not disturb it here. Additionally, we agree with the trial court that, whatever bounds are eventually found for the word “adjusting” (which the record abundantly indicates is not commonly used in the trade), “processing” the hair is more than “adjusting” it.
Accordingly, the judgment of the Customs Court is affirmed.